Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-13 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“actuating assembly enclosed within said arm portion, the actuating assembly comprising a first motor and a second motor; wherein the first motor is operably connected to the first axle … the second motor is operably connected to the second axle” (claim 1) has not been shown. 
“the arm portion further comprises a vibration motor therein” (claim 10) has not been shown.
“an intensity control disposed on the control panel … configured to adjust the frequency of vibration generated by the vibration motor” (claim 11) has not been shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
Claim 1 recites an “actuating assembly enclosed within said arm portion, the actuating assembly comprising a first motor and a second motor; wherein the first motor is operably connected to the first axle, such that when the first motor is actuated, rotational forces generated by the first motor are transferred to the first axle, causing the first axle to rotate about a longitudinal axis thereof; wherein the second motor is operably connected to the second axle, such that when the second motor is actuated, rotational forces generated by the second motor are transferred to the second axle, causing the second axle to rotate about a longitudinal axis thereof… rotational forces distributed through the first and second axles are transferred through the maneuverable joint and into the arm portion, thereby maneuvering the arm portion.”
 However, the present disclosure fails to set forth sufficient details pertaining to the mechanical gears/linkages which are used to “operably connect” the first and second motors to the first and second intersecting axles to perform the recited motions in the cantilevered arm (Fig. 2) of the instant invention. Therefore, it is not clear how to make or use the invention because one of ordinary skill in the art would not know how to make the claimed invention without undue experimentation. The Examiner notes the Wands factors with a specific emphasis on the breadth of claims, the amount of direction provided by the inventor, and the quantity of experimentation needed. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP 2164.01(a).  It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01(a)). 

The amount of direction provided by the inventor is insufficient because the disclosure lacks any drawing or description of a particular embodiment of the mechanical structure(s) of the actuating assembly. Notably, the actuating assembly is not illustrated in any figures except for a generic “motor” 101 in Fig. 3. Furthermore, the ball joint (24, Fig. 1) is shown with two axles, but these axles are located completely outside of the arm portion and it is unclear how two separate motors inside of the arm portion would interact with these axles. The specification states that “the first axle is affixed to a ball joint, such that rotation of the first axle about a longitudinal axis thereof causes the ball joint to rotate about the longitudinal axis of the first axle” (see para. [0024]), and similarly “the second axle is affixed to a ball joint, such that rotation of the second axle about a longitudinal axis thereof causes the ball joint to rotate about the longitudinal axis of the second axle” (see para. [0025]) but there is no clear indication as to what mechanical connections are used to operably connect the first and second motors within the arm portion to the first and second axles so that the cantilevered arm portion selectively rotates relative to the attachment portion. 

The quantity of experimentation needed is large because there could be an infinite number of mechanical linkage systems which could use “belts, gears, or other similar mechanical linkages in an attempt to perform each of the recited function(s), and it would require a great deal of experimentation to construct a design to provide several selectable massages which are gentle enough to be used on an infant. Due to the failure of Applicant to adequately describe the invention, one of ordinary skill in the art would have to experiment unduly to reach the claimed invention, and thus, the invention is not enabled. 

Claim 4 recites “a patting mode of operation switch… a stroking mode of operation switch… and a massaging mode of operation switch configured to simultaneously activate the first and second motors, causing the arm portion to rotate about the first and second axles resulting in circular motion”, but the present disclosure fails to set forth the mechanical gears/linkages which would be used to create such movements in the cantilevered arm (Fig. 2) of the instant invention. For example, how do the two motors change between these different modes? What is the operable connection between the two motors and the two axles? Instead of providing a clear example of how the device operates, Applicant’s disclosure generally states the coupling can be done “using a variety of methods, including, but not limited to belts, 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 3 recites “said motor” which is confusing because claim 1 recites “a first motor and a second motor” (see line 12) and it is unclear which motor “said motor” is referring to.
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim(s) 1-2, 6, and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838).
Regarding claim 1, Batula discloses an infant soothing device (Fig. 1), comprising: an arm portion (hand portion 36 and ball socket 32, Fig. 1) having a first end (distal end of hand 36, Fig. 1) and a second end (proximal end of ball socket 32, Fig. 1), wherein the first end includes a hand portion (hand portion 36, Fig. 1) configured to be placed against an infant’s back or torso (see Fig. 3); an attachment portion (telescoping horizontal segment 20, receiving collars 24, and horizontal support 28, Fig. 1) movably connected to (the attachment portion is telescopically movable, and may be moved in terms of being removed from the crib) the second end of the arm portion (telescoping horizontal segment 20 is at the second end of arm portion 36, 32) via a maneuverable joint (ball socket 32, Fig. 1), wherein the attachment portion (20, 24, 28) is configured to be removably fastened to a support structure (removably fastened to the vertical rails 16, see Figs. 1-2; the telescoping movement of horizontal segment 20 allows the device to be removably fastened to a support structure, see all of para. [0029]); wherein the maneuverable joint (ball socket 32) includes a ball joint configured to rotate when actuated, such that the arm portion is maneuverable along two perpendicular axes (see lines 13-18 of [0030], the ball joint 32 causes hand portion 26 to have at least up and down and circular motions when actuated); an actuating assembly (the motor of the “motorized ball socket 32”, Fig. 1) enclosed within said arm 
Batula is silent regarding the maneuverable joint comprising a first bracket extending from a distal end of the attachment portion having a first axle extending therebetween and a second bracket extending from a proximal end of the arm portion having a second axle extending therebetween; the actuating assembly comprising a first motor and a second motor each motor being operably connected to the first and second axle respectively, to cause the first and second axle to rotate about a longitudinal axis thereof; wherein the first axle and the second axle intersect perpendicularly at the ball joint.
However, this type of maneuverable joint having a first and second bracket with a pair of first and second axles intersecting is known in the art as a universal joint.
For example, Shinozaki teaches a related maneuverable hand (Fig. 1) which utilizes motor-driven universal joints (3-degree-of-freedom universal joints UJ1, UJ1’, UJ2, UJ2’, UJ3, Figs. 1-2) which each comprise a first bracket (JR1, Fig. 4) having a first axle (JB axle which aligns with rotation axis JH, see Fig. 4) extending therebetween (between the first bracket arms) and a second bracket (JR2, Fig. 4) having a second axle (JB axle which aligns with rotation axis JS, see Fig. 4) extending therebetween (between the second bracket arms); wherein the first axle and the second axle intersect perpendicularly (see JB, Fig. 4) at a single point (see para. [0057]). The actuating 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball and socket joint of Batula to be replaced by the universal joint having a pair of brackets and a pair of perpendicular axles as taught by Shinozaki because a universal joint is a known alternative to the ball and socket joint, as both would be expected to provide three degrees of freedom. The modified Batula/Shinozaki device would have the first bracket (JR1, Fig. 4 of Shinozaki) extending from a distal end of the attachment portion (the distal end of support 28, Fig. 1 of Batula) and the second bracket (JR2, Fig. 4 of Shinozaki) extending from a proximal end of the arm portion because the universal joint is located where the ball and socket joint of Batula was located.
The modified Batula/Shinozaki device has a joint at the intersection of the first and second axles (see the cube-shaped element at the center of JB, Fig. 4), but is silent regarding the joint being in the shape of a ball.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to construct the cube-shaped element at the center of JB (Fig. 4 of Shinozaki) of Batula/Shinozaki to be substantially ball-shaped, since this is one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a center of the universal joint.  See MPEP 2144.04(IV)(B).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor(s) of Batula/Shinozaki so that the first motor is coupled to the first axle and the second motor is coupled to the second axle which is perpendicular to the first axle, because this involves a combination of prior art elements (as admitted to be prior art in para. [0027] of Applicant’s specification) to provide expected results of allowing the first and second motor to independently control the rotation of the first and second axles.
Regarding claim 2, the modified Batula/Shinozaki device discloses wherein the maneuverable joint (at the ball joint in the center of JB, Fig. 4 of Shinozaki, as modified to be ball-shaped) is configured to simultaneously rotate about each of the first and second axles (as the center of the universal joint UJ, this ball joint will be able to rotate about the first and second axles of JB, Fig. 4 of Shinozaki), thereby moving the arm portion and the hand portion in a circular pattern (“circular motion”, see lines 13-18 of [0030] of Batula. Additionally, note that Applicant has admitted as prior art that mechanical linkages are known in the art to operably connect axles or other moving parts with the pair of motors for independent control (see lines 1-14 of [0027]).
Regarding claim 6, the modified Batula/Shinozaki device discloses wherein the attachment portion (20, 24, 28, Fig. 1 of Batula) comprises a mounting bracket (collars 
Regarding claim 8, the modified Batula/Shinozaki device discloses wherein the hand portion comprises a plurality of arcuate finger portions extending therefrom (see Fig. 1 of Batula, there are a plurality of arcuate finger portions).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838) as applied to claim 1 above, and further in view of Ray (6,679,858).
Regarding claim 3, the modified Batula/Shinozaki device discloses various modes of operation (see lines 13-18 of [0030] of Batula, the motorized joint will have an up and down motion and a circular motion, and numerous other types of ranges of motion could be incorporated into the device) but is silent regarding the actuating assembly further comprising a control panel having a plurality of switches electrically connected to said motor (motorized ball socket 32, as modified by Shinozaki and the admitted prior art); wherein said plurality of switches is configured to provide voltage to said actuating assembly. 
Ray teaches a related back massaging device (Fig. 1) which includes an arm portion (sweep arm 18, Fig. 1) which is movable by an actuating assembly (motor 46, gear assembly 50, cam 48, follower 51, Fig. 9; see col. 6, lines 47-53) in several different modes of massage motion including a side to side motion (see the arrows A-B in Fig. 3) which is able to enhance relaxation (see col. 1, lines 12-14).  The various modes of massage motion are controlled by a control panel (control box 39, Fig. 7) having a plurality of switches (buttons 40 and timer 53, Fig. 7) electrically connected (via 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuation assembly of Batula/Shinozaki to include an additional massage motion such as side-to-side and a control panel with a plurality of switches associated with each type of massage motion as taught by Ray so that user will have the option of selecting one of various types of massage motions to choose a desired massage.
Regarding claim 5, the modified Batula/Shinozaki device is silent regarding the actuating assembly (motorized ball socket 32, Fig. 1, as modified by Shinozaki and Applicant’s admitted prior art) including a power source.
Ray teaches a related back massaging device (Fig. 1) which includes an actuating assembly (motor 46, gear assembly 50, cam 48, follower 51, Fig. 9) including a power source (“[a]n electric cord 17 may depend from the housing 14 when an electric motor is used, but a battery powered motor may also be utilized,” see Fig. 1 and see col. 6, lines 62-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuating assembly of Batula/Shinozaki to include a power source such as a battery as taught by Ray so that the device will be able to be portable due to using batteries as the power source.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838) and Ray (6,679,858) as applied to claim 3 above, and further in view of Spence (2016/0136039).
Regarding claim 4, the modified Batula/Shinozaki/Ray device discloses various modes of operation (see lines 13-18 of [0030] of Batula, the motorized joint will have an up and down motion and a circular motion, and numerous other types of ranges of motion could be incorporated into the device. Additionally, the motorized joint has been modified by Shinozaki and by the admitted prior art mechanical linkages that connect the motors to the axles that are configured to provide patting, stroking, and massaging modes) and a control panel having a plurality of switches (control box 39 with buttons 40 and timer 53, Fig. 7 of Ray), and is configured to provide a patting mode of operation configured to activate the first motor to alternatingly rotate the arm portion about the first axle (movement D1, Fig. 1 of Shinozaki), a stroking mode of operation configured to activate the second motor to alternatingly rotate the arm portion about the second axle (movement D2, Fig. 1 of Shinozaki), but is silent regarding an on/off activation switch, a patting mode of operation switch, a stroking mode of operation switch, and a massaging mode of operation switch configured to simultaneously activate the first and second motors to cause the arm portion to rotate about the first and second axles resulting in a circular motion.
Spence teaches a related infant soothing device (Fig. 1) comprising a control panel (60, Fig. 1, Fig. 3) with an on/off activation switch (61, Fig. 3), a patting mode of operation switch (62, Fig. 3), a stroking mode of operation switch (64, Fig. 3), and a 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control panel of Batula/Shinozaki/Ray to include individual switches for on/off, patting mode, stroking mode, and massaging mode with vibration as taught by Spence so that the user can easily select different modes of operation, as desired.
Regarding claim 10, the modified Batula/Shinozaki/Ray/Spence device discloses a vibration motor in the arm portion that is configured to vibrate when the massaging mode of operation switch is actuated (see lines 6-8 of [0026] of Spence, the arm portion is vibrated in the massaging mode).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838) as applied to claim 1 above, and further in view of Green (9,764,476).
Regarding claim 11, the modified Batula/Shinozaki device is silent regarding a silicon covering disposed over the arm portion. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the arm portion of the Batula/Shinozaki device to be silicon, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Furthermore, Green teaches a related movable arm and hand device for patting, stroking, and massaging an animal (see Fig. 1 and the first sentence of the abstract). The device includes an outer resilient silicon covering (covering 54, Fig. 4, see col. 3, lines 5-9) that mimics the feel of a human (see col. 3, lines 5-9)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arm and hand portions of Batula/Shinozaki to include an outer cover of resilient silicone as taught by Green in order to provide a resilient, soft massage feeling to the user that mimics the feel of a human when contacted.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838) as applied to claim 1 above, and further in view of Aponte (6,994,680).
Regarding claim 13, the modified Batula/Shinozaki device is silent regarding a length of the arm portion being telescopically adjustable.
Aponte teaches a related elongated massaging arm with a hand portion (Fig. 1), wherein the arm portion is telescopically adjustable (telescopic segments 12C, 12D, 12E, Fig. 1; see also the first sentence of the abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arm portion of Batula/Shinozaki to be telescopically adjustable as taught by Aponte so that the length of the arm is adjustable to meet the needs of a particular user.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838), Ray (6,679,858), and Spence (2016/0136039) as applied to claim 10 above, and further in view of Gasparovich (2010/0262050).
Regarding claim 11, the modified Batula/Shinozaki/Ray/Spence device discloses an intensity control for the vibration (see lines 8-9 of [0026] of Spence) but does not specifically state that the intensity control is on the control panel and adjusts the frequency of vibration.
Gasparovich teaches a related infant comforting device (Fig. 1) with a vibration motor (vibrato 40, Figs. 2-4) and an intensity control (speed control 43, Fig. 3) disposed on a control panel (cover 42, Fig. 3) that adjusts the frequency of vibration (see lines 6-9 of [0036]) to allow the user to modify the intensity of vibration that the infant using the device will experience (see lines 6-9 of [0036]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the intensity control of Batula/Shinozaki/Ray/Spence to be disposed on the control panel and adjust the frequency of vibration as taught by Gasparovich so that the user can modify the intensity of vibration that the infant using the device will experience, so the optimal level of vibration can be provided.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838) as applied to claim 6 above, and further in view of Brisson (3,078,843).

Brisson teaches a massage device with a related clamp (U-shaped elongated spring type clamp 65, Fig. 1) which is spring-biased towards a closed position (“spring type clamp,” col. 3, line 38, these spring-biased clamps are known to bias towards a closed position).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting bracket clamp (24, Batula) of Batula/Shinozaki to be spring-biased as taught by Brisson because this is a combination of prior art elements according to known methods to produce predictable results of the clamp being attached in a more secure manner via the spring biasing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Batula (2002/0072692) in view of Shinozaki (2003/0101838) and Brisson (3,078,843) as applied to claim 12 above, and further in view of Jaffari (2014/0042286).
Regarding claim 13, the modified Batula/Shinozaki/Brisson device is silent regarding a plurality of teeth extending from an interior surface of the clamp.
However, the use of clamps with teeth is well known to enhance the grip of the clamp device, and a clamp with a toothed profile would naturally draw itself to an 
For example, Jaffari teaches a clamp which has a plurality of teeth (114, Fig. 1) extending from an interior surface of the clamp (see Fig. 1) in order to enhance the gripping power of the clamp (100, Fig. 1; see the last sentence of [0018]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the interior surface of the clamp of Batula/Shinozaki/Brisson to include a plurality of teeth as taught by Jaffari in order to enhance the gripping power of the clamp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schumacher (5,078,125) discloses a related back massaging apparatus that moves along a patient’s back as they are on a supporting surface. Fengler (5,916,182) discloses a related back massaging apparatus that moves along a patient’s back as they are on a supporting surface. Wood (6,923,775) discloses a related back massaging apparatus that moves along a patient’s back as they are on a supporting surface. Einav et al. (2008/0132383) discloses a related universal joint actuator with two motors to rotate each axis of the universal joint. Sugawara et al. (7,938,038) discloses a related motorized joint structure to move a hand/arm portion. Friberg et al. (2011/0174234) discloses a related animal contacting arm that has a motorized, maneuverable joint. Van Der Poel (2013/0125828 and 2015/0136039) discloses a related animal contacting arm that has a motorized, maneuverable joint. Dole et al. (2014/0090607) discloses a related animal contacting arm that has a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785      

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785